THE COURT.
It appears from the petition that petitioner was convicted, in the superior court of Sacramento County, of the offense of failing to provide for his minor child the common necessaries of life. The court had jurisdiction of the offense; Penal Code, section 270; and by service on petitioner it had jurisdiction of his person. Having appeared, opportunity was given him to present the objections he now makes to the judgment of conviction, and if overruled he had his remedy by appeal to this court.
The writ is denied.